       Case 2:19-cv-04719-JJT Document 54 Filed 05/12/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Terry Louis Carter,                               No. CV-19-04719-PHX-JJT
10                  Plaintiff,                         ORDER
11   v.
12   Knight Transportation Incorporated, et al.,
13                  Defendants.
14
15          The Court has reviewed Plaintiff’s Notice of Voluntary Dismissal (Doc. 53). Upon
16   review, it will grant the Voluntary Dismissal, deny the pending Motion to Dismiss (Doc. 38)
17   as moot and vacate the pending Clerk’s Entry of Default (Doc. 43).
18          IT IS ORDERED granting the Notice of Voluntary Dismissal (Doc. 53). The above-
19   entitled matter is hereby dismissed.
20          IT IS FURTHER ORDERED that the pending Motion to Dismiss (Doc. 38) is
21   denied as moot.
22          IT IS FURTHER ORDERED vacating the Clerk’s Entry of Default (Doc. 43).
23          IT IS FURTHER ORDERED directing the Clerk to close this matter.
24          Dated this 12th day of May, 2020.
25
26                                          Honorable John J. Tuchi
                                            United States District Judge
27
28
